

114 S308 IS: After School for America's Children Act
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 308IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mrs. Boxer (for herself, Ms. Murkowski, Mr. Manchin, and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize 21st century community learning centers, and for other purposes.1.Short
 titleThis Act may be cited as the After School for America's Children Act.2.Purpose;
 definitionsSection 4201 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171) is amended—(1)in subsection (a)—(A)in paragraph (1), by striking , such as reading and mathematics;(B)in paragraph (2)—(i)by inserting service learning, nutrition and health education, before drug and; and(ii)by striking and recreation programs and all that follows through character education programs and inserting physical fitness and wellness programs, and technology education programs; and(C)by striking paragraph (3) and inserting the following:(3)offer families of students served by community learning centers opportunities for active and meaningful engagement in their children’s education, including opportunities for literacy and related educational development.;
 and(2)in subsection (b)—(A)in paragraph (1)—(i)by striking subparagraph (A) and inserting the following:(A)assists students in meeting State and local academic achievement standards in core academic subjects by providing the students with academic and enrichment activities and a broad array of other activities (such as programs and activities described in subsection (a)(2)) during nonschool hours or periods when school is not in session (such as before or after school or during summer recess) that—(i)reinforce and complement the regular academic programs of the schools attended by the students served; and(ii)are targeted to the students’ academic needs and aligned with the instruction students receive during the school day; and;
 and(ii)in subparagraph (B), by inserting and opportunities for active and meaningful engagement in their children’s education before the period at the end;(B)in paragraph (3), by inserting Indian tribe or tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Act (25 U.S.C. 450b)), after community-based organization,;(C)by redesignating paragraph (4) as paragraph (6); and(D)by inserting after paragraph (3) the following:(4)External
 organizationThe term external organization means—(A)a nonprofit organization with a record of success in running or working with after school programs; or(B)in the case of a community where there is no such organization, a nonprofit organization in the community that enters into a formal agreement or partnership with an organization described in subparagraph (A) to receive mentoring and guidance.(5)Rigorous peer
 review processThe term rigorous peer review process means a process by which—(A)employees of a State educational agency who are familiar with the 21st century community learning center program under this part review all applications that the State receives for awards under this part for completeness and applicant eligibility;(B)the State educational agency selects peer reviewers for such applications, who shall—(i)be selected for their expertise in providing effective academic, enrichment, youth development, and related services to children; and(ii)not include any applicant, or representative of an applicant, that has submitted an application under such section for the current application period; and(C)the peer reviewers described in subparagraph (B) review and rate the applications to determine the extent to which the applications meet the requirements under sections 4204(b) and 4205..3.Allotments to
 StatesSection 4202(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7172(c)) is amended—(1)in paragraph (1), by striking 95 percent and inserting 93 percent;(2)in paragraph (2)—(A)in subparagraph (B), by inserting rigorous before peer review; and(B)by striking supervising the and inserting the following:(C)supervising the;
 and(3)in paragraph (3)—(A)in the matter preceding subparagraph (A), by striking 3 percent and inserting 5 percent; and(B)by adding at the end the following:(E)Ensuring that any eligible entity that receives an award under this part from the State aligns the activities provided by the after school program with State academic standards.(F)Ensuring that any such eligible entity identifies and partners with external organizations, if available, in the community.(G)Working with teachers, principals, parents, and other stakeholders to review and improve State policies and practices to support the implementation of effective programs.(H)Coordinating funds received under this program with other Federal and State funds to implement high-quality programs.(I)Providing a list of prescreened external organizations, as described in section 4203(a)(11)..4.State
 applicationSection 4203 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7173) is amended—(1)in subsection (a)—(A)by striking paragraph (3) and inserting the following:(3)contains an assurance that the State educational agency—(A)will make awards under this part to eligible entities that serve students who primarily attend schools that are eligible for schoolwide programs under section 1114 and the families of such students; and(B)will further give priority to eligible entities that propose in the application to serve students who are not proficient, as described in section 4204(i)(1);;(B)in paragraph (4), by inserting State and after students meet;(C)in paragraph (6), by striking and dissemination of promising practices and inserting , dissemination of promising practices, and coordination of professional development for staff in specific content areas as well as youth development;(D)by redesignating paragraphs (11) through (14) as paragraphs (12) through (15), respectively;(E)by inserting after paragraph (10) the following:(11)describes how the State will prescreen external organizations that could provide assistance in carrying out the activities under this part, and develop and make available to eligible entities a list of external organizations that successfully completed the prescreening process;;
 (F)in paragraph (12) (as redesignated by subparagraph (D))—(i)by striking provides an assurance and insertingprovides—(A)an assurance;
 (ii)by inserting statewide after school networks (where applicable), after or their designees,; and(iii)by striking and representatives of teachers and all that follows through organizations; and inserting the following:representatives of teachers, local educational agencies, and community-based organizations; and(B)a description of any other representatives of teachers, parents, students, or the business community that the State has selected to assist in the development of the application, if applicable;;
 and(G)in paragraph (14) (as redesignated by subparagraph (D))—(i)by redesignating subparagraph (B) as subparagraph (C); and(ii)in subparagraph (A), by striking ; and and inserting the following:with emphasis on alignment with the regular academic program of the school and the academic needs of participating students, including performance indicators and measures that—(i)are able to track student success and improvement over time, and(ii)include State assessment results and other indicators of student success and improvement, such as improved attendance during the school day, better classroom grades, regular (or consistent) program attendance, and on-time advancement to the next grade level;(B)a description of how data collected for the purposes of subparagraph (A) will be collected; and;
 and(2)by adding at the end the following:(g)LimitationThe Secretary may not impose a priority or preference for eligibility for, or applications by, States or eligible entities that seek to use funds made available under this part to extend the regular school day..5.Local
 competitive grant programSection 4204 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7174) is amended—(1)in subsections (b), (c), (d), (g), (h), and (i), by striking under this part each place the term appears and inserting under this section; and(2)in subsection (b)(2)—(A)in subparagraph (A)(ii), by inserting , if applicable after home;(B)in subparagraph (B), by inserting , as well as overall student success before the semicolon;(C)by striking subparagraph (C) and inserting the following:(C)a demonstration of how the proposed program will coordinate Federal, State, and local programs and make the most effective use of public resources;;(D)by striking subparagraph (D) and inserting the following:(D)an assurance that the proposed program was developed, and will be carried out, in—(i)active collaboration with the schools the students attend, including the sharing of relevant student data among the schools, all participants in the eligible entity, and any partnering entities described in subparagraph (H) while complying with applicable laws relating to privacy and confidentiality; and(ii)in alignment with State and local content and student academic achievement standards;;(E)in subparagraph (F), by striking primarily target students who and inserting target students who primarily;(F)by striking subparagraph (J) and inserting the following:(J)a demonstration that the eligible entity will use best practices, including research or evidence-based practices, to provide educational and related activities that will complement and enhance the academic performance, achievement, and positive youth development of the students;;
 and(G)in subparagraph (M)—(i)by striking senior volunteers and inserting volunteers; and(ii)by striking qualified seniors and inserting qualified persons;(3)in subsection (e), by inserting rigorous before peer review;(4)in subsection (i)—(A)in paragraph (1)—(i)by striking subparagraph (A) and inserting the following:(A)proposing to target services to—(i)students who primarily attend schools that—(I)have been identified as in need of improvement under section 1116;(II)have been identified as in need of improvement or corrective action under paragraph (1) or (7) of section 1116(b); or(III)enroll students who scored below the proficient level on the State academic assessments under section 1111(b)(3) in reading, language arts, or mathematics, on the most recent such assessments for which data are available; and(ii)the families of students described in clause (i);;(ii)by striking clause (ii) of subparagraph (B) and inserting the following:(ii)other eligible entity; and;
 and(iii)by adding at the end the following:(C)demonstrating that the activities proposed in the application—(i)are, as of the date of the submission of the application, not accessible to students who would be served; or(ii)would expand accessibility to high-quality services that may be available in the community.;
 and(B)by adding at the end the following:(3)LimitationA State educational agency may not impose a priority or preference for eligibility for, or applications by, eligible entities that seek to use funds made available under this part to extend the regular school day.;
 and(5)by adding at the end the following:(j)Renewability of
 awardsA State educational agency may renew a grant provided under this section to an eligible entity, based on the eligible entity's performance during the original grant period..6.Local
 activitiesSection 4205 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7175) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1)—(i)by striking under this part and inserting under section 4204; and(ii)by inserting and support student success after academic achievement;(B)by redesignating paragraphs (6) through (12) as paragraphs (7) through (13), respectively;(C)by striking paragraphs (1) through (5) and inserting the following:(1)academic enrichment learning programs, mentoring programs, remedial education activities, and tutoring services, that are aligned with—(A)State and local content and student academic achievement standards; and(B)local curricula that are designed to improve student academic achievement;(2)core academic subject education activities, including such activities that enable students to be eligible for credit recovery or attainment;(3)literacy education programs;(4)programs that support a healthy, active lifestyle, including nutritional education and regular, structured physical activity programs;(5)art and music education activities;(6)services for individuals with disabilities;;(D)by striking paragraph (8) (as redesignated by subparagraph (B)) and inserting the following:(8)cultural programs;;(E)in paragraph (11) (as redesignated by subparagraph (B)), by inserting parenting skills before programs;(F)in paragraph (12) (as redesignated by subparagraph (B)), by striking and after the semicolon;(G)in paragraph (13) (as redesignated by subparagraph (B)), by striking , counseling programs, and character education programs. and inserting and counseling programs; and; and(H)by adding at the end the following:(14)programs that build skills in science, technology, engineering, and mathematics (referred to in this paragraph as STEM) and that foster innovation in learning by supporting non-traditional STEM education teaching methods.;
 and(2)in subsection (b)—(A)in the subsection heading, by striking Principles of and inserting Measures of;(B)in paragraph (1)—(i)in subparagraph (B), by striking and after the semicolon;(ii)in subparagraph (C), by striking the period and inserting a semicolon; and(iii)by adding at the end the following:(D)ensure that measures of student success align with the regular academic program of the school and the academic needs of participating students and include performance indicators and measures described in section 4203(a)(14)(A); and(E)collect the data necessary for the measures of student success described in subparagraph (D).;
 and(C)in paragraph (2)—(i)in subparagraph (A), by inserting and overall student success before the period at the end; and(ii)in subparagraph (B)—(I)in clause (i), by striking and after the semicolon;(II)in clause (ii), by striking the period at the end and inserting ; and; and(III)by adding at the end the following:(iii)used by the State to determine whether a grant is eligible to be renewed under section 4204(j)..7.Authorization of
 appropriationsSection 4206 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7176) is amended to read as follows:4206.Authorization
 of appropriationsThere are authorized to be appropriated to carry out this part such sums as may be necessary for fiscal year 2016 and each of the 5 succeeding fiscal years..8.TransitionThe recipient of a multiyear grant award under part B of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7171 et seq.), as such Act was in effect on the day before the date of enactment of this Act, shall continue to receive funds in accordance with the terms and conditions of such award.